Exhibit 10.38


SEVENTH SUPPLEMENTAL
PROMISSORY NOTE
 
$32,000.00
March 9, 2012

 
Artisanal Cheese, LLC
a New York Limited Liability Company
500 West 37th Street
2nd Floor
New York, New York  10018
(Hereinafter referred to as “Borrower”)




Frederick G. Perkins, III
Declaration of Trust dated 1995
amended 2007
200 Ocean Lane Drive
Apt. 806
Key Biscayne, FL  33149
(Hereinafter referred to as “Lender”)




Pursuant to a Loan Agreement, Promissory Note and Security Agreement each dated
February 22, 2010, by and among Borrower, Lender, Lender's Affiliate, American
Home Food Products and Daniel W. Dowe, (collectively the “Loan Documents”),
Borrower promised to pay to the order of Lender, in lawful money of the United
States of America, at his address indicated above or wherever else Lender may
specify, the sum of Two Million Five Hundred Thousand and 00/100 Dollars
($2,500,000.00).  On September 1, 2010, Lender agreed to loan an additional Two
Hundred Thousand and 00/100 Dollars ($200,000.00) subject to the same terms,
conditions and security interests as provided in the Loan Documents with
interest on the unpaid principal balance at the rate and on the terms provided
for in the First Supplemental Promissory Note.  On November 1, 2010, Lender
agreed to loan an additional One Hundred Thousand and 00/100 Dollars
($100,000.00) subject to the same terms, conditions and security interests as
provided in the Loan Documents with interest on the unpaid principal balance at
the rate and on the terms provided for in the Second Supplemental Promissory
Note.  On November 2, 2010, Lender agreed to loan an additional One Hundred
Thousand and 00/100 Dollars ($100,000.00) subject to the same terms, conditions
and security interests as provided in the Loan Documents with interest on the
unpaid principal balance at the rate and on the terms provided for in the Third
Supplemental Promissory Note.  On May 27, 2011, Lender agreed to loan an
additional One Hundred Thousand and 00/100 Dollars ($100,000.00) subject to the
same terms,conditions and security interests as provided in the Loan Documents
with interest on the unpaid principal balance at the rate and on the terms
provided for in the Fourth Supplemental Promissory Note.  On August 8, 2011,
Lender agreed to loan an additional Two Hundred Thousand and 00/100 Dollars
($200,000.00) subject to the same terms,conditions and security interests as
provided in the Loan Documents with interest on the unpaid principal balance at
the rate and on the terms provided for in the Fifth Supplemental Promissory
Note.  On February 2, 2012, Lender agreed to loan an additional Three Hundred
Thousand and 00/100 Dollars ($300,000.00) subject to the same terms,conditions
and security interests as provided in the Loan Documents with interest on the
unpaid principal balance at the rate and on the terms provided for in the Sixth
Supplemental Promissory Note.  On the date hereof, Lender agreed to loan an
additional Thirty-Two Hundred Thousand and 00/100 Dollars ($32,000.00) subject
to the same terms, conditions and security interests as provided in the Loan
Documents with interest on the unpaid principal balance at the rate and on the
terms provided for in this Seventh Supplemental Promissory Note (including all
renewals, extensions or modifications hereof, this “Note”).
 
 
1

--------------------------------------------------------------------------------

 
 
LOAN AGREEMENT.  This Note is issued in connection with and pursuant to the Loan
Agreement dated February 22, 2010.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Loan Agreement.
 
SECURITY; RANK.  As security for the payment of the monies owing under this
Note, the Borrower has delivered or has caused to be delivered to the Lender a
security agreement (“Security Agreement”) dated February 22, 2010.  Lender shall
have a first priority security interest in all assets of the Borrower pursuant
to the Security Agreement subject only to a prior security interest in certain
intellectual property held by Terrence Brennan and Marvin Numeroff as previously
disclosed to Lender.  Subject to the terms of the Fifth Supplemental Promissory
Note, all payments due under this Note shall, for the avoidance of doubt, rank
pari passu with the Promissory Note, the First Supplemental Promissory Note, the
Second Supplemental Promissory Note, the Third Supplemental Promissory Note, the
Fourth Supplemental Promissory Note, and the Sixth Supplemental Promissory Note.
 
INTEREST RATE TO BE APPLIED.  Interest shall accrue on the unpaid principal
balance of this Note from the date hereof at a fixed rate of eight percent
(8.00%) per annum (“Interest Rate”).
 
INTEREST AND FEE(S) COMPUTATION.  (Actual/365).  Interest and fees, if any,
shall be computed on the basis of a 365-day year for the actual number of days
in the applicable period.
 
ISSUANCE OF COMMON SHARES.  In consideration of making this loan and the
previous loan under the Sixth Supplemental Promissory Note, Lender shall receive
Sixteen Thousand (16,000) and One Hundred Fifty Thousand (150,000) shares of
Artisanal Brand Inc.’s Common Stock, respectively.
 
PREPAYMENT.  The Note may be prepaid, in whole or in part, at any time.  Any
prepayment shall include accrued and unpaid interest to the date of prepayment
on the principal amount prepaid and all other sums due and payable
hereunder.  All prepayments received on this Note may be applied in such order
as the Lender in his sole discretion shall determine.
 
REPAYMENT TERMS.  Interest on this Note shall be due and payable in quarterly
payments  in the amount of Six Hundred Forty Dollars ($640.00) commencing on May
25, 2012 and August 25, 2012, November 25, 2012 and February 21, 2013.   If such
payment dates shall fall on a weekend or holiday, then such payment shall be due
on the first business banking date following such due date.  In any event, all
principal and accrued interest, together with all other amounts due hereunder,
shall be due and payable in full on February 21, 2013.
 
APPLICATION OF PAYMENTS.  Monies received by Lender for application toward
payment of this Note shall first be applied to accrued interest and then to
principal.  If a Default occurs, monies may be applied to the obligations in any
manner or order deemed appropriate by Lender.  If any payment received by Lender
under this Note is rescinded, avoided or for any reason returned by Lender
because of any adverse claim or threatened action, the returned payment shall
remain payable as an obligation of all persons liable under this Note as though
such payment had not been made.
 
 
2

--------------------------------------------------------------------------------

 
 
ATTORNEYS’ FEES AND OTHER COLLECTION COSTS. Borrower shall pay all of Lender’s
reasonable expenses incurred to enforce or collect any of the obligations under
this Note, including, without limitation, reasonable court, arbitration,
paralegals', attorneys' fees and expenses, whether incurred without the
commencement of a suit, in any trial, arbitration, or administrative proceeding,
or in any appellate or bankruptcy proceeding.
 
DEFAULT.  If any of the following occurs, a default (“Default”) under this Note
shall exist:  Nonpayment.  The failure of Borrower to pay any of the obligations
under this Note within ten (10) calendar days of when due.  Nonperformance.  The
failure of timely performance of the obligations hereunder or under the Security
Agreement, other than payment obligations, and such default shall continue
unremedied for a period of fifteen (15) calendar days after Borrower shall
receive notice of such default.  False Warranty.  A warranty or representation
made or deemed made in this Note, the Loan Agreement or the Security Agreement,
or furnished Lender in connection with the loan evidenced by this Note, proves
materially false, or if of a continuing nature, becomes materially
false.  Cessation; Bankruptcy.  The dissolution of, termination of existence of,
loss of good standing status by, appointment of a receiver for, assignment for
the benefit of creditors of, lender workout proceedings, or commencement of any
bankruptcy or insolvency proceeding by or against the Borrower or AHF, or any of
their subsidiaries or affiliates.  Material Capital Structure or Business
Alteration. Without the prior written consent of Lender, which shall not be
unreasonably withheld (i) a material alteration in the kind or type of
Borrower's business or that of Borrower's subsidiaries or affiliates; (ii) the
sale of all or substantially all or a material portion of the business or assets
of Borrower or any of Borrower's subsidiaries or affiliates if such a sale is
outside the ordinary course of business of Borrower; (iii) the acquisition of
substantially all of the business or assets or more than 50% of the outstanding
stock, membership interests, or voting power of any other entity; (iv) should
Borrower or any of Borrower's subsidiaries enter into any merger or
consolidation or similar transaction; or (v) any change in the members of the
Borrower resulting in a change of a majority or more of the membership interests
or equity interests of Borrower.
 
REMEDIES UPON DEFAULT.  If a Default occurs under this Note or the Security
Agreement, Lender may at any time thereafter take the following
actions:  Acceleration Upon Default. Accelerate the maturity of this Note and
all obligations hereunder, and all of the obligations hereunder shall be
immediately due and payable.  Cumulative. Exercise any rights and remedies as
provided under the Note or the Security Agreement, or as provided by law or
equity.
 
WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note
shall be valid as against Lender unless in writing and signed by Lender.  No
waiver by Lender of any Default shall operate as a waiver of any other Default
or the same Default on a future occasion.  Neither the failure nor any delay on
the part of Lender in exercising any right, power, or remedy under this Note,
the Loan Agreement or the Security Agreement shall operate as a waiver thereof,
nor shall a single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.
 
 
3

--------------------------------------------------------------------------------

 
 
Borrower and any person liable under this Note waives presentment, protest,
notice of dishonor, demand for payment, notice of intention to accelerate
maturity, notice of acceleration of maturity, notice of sale and all other
notices of any kind.  Further, Borrower agrees that Lender may extend, modify or
renew this Note or make a novation of the loan evidenced by this Note for any
period and grant any releases, compromises or indulgences with respect to any
collateral securing this Note, all without notice to or consent of each Borrower
or each person who may be liable under this Note and without affecting the
liability of Borrower or any person who may be liable under this Note.
 
NOTICE.  All notices, consents, waivers and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):


If to Borrower, to:                                 Artisanal Cheese, LLC
500 West 37th Street, Second Floor
New York, New York 10018
Attn:  Daniel W. Dowe, President
Telephone No.: (212) 871-3150
Telecopy No.:  (212)-239-1417
Email: ddowe@artisanalcheese.com


If to Lender, to:                                     Frederick G. Perkins, III
200 Ocean Lane Drive, Apt. 806
Key Biscayne, FL  33149
Telephone No.:  (305) 361-8992
Telecopy No.:  (305) 361-0463
Email: fgperkins@yahoo.com


 
MISCELLANEOUS PROVISIONS.  Assignment.  This Note shall inure to the benefit of
and be binding upon the parties and their respective heirs, legal
representatives, successors and assigns. This Note may be assigned or pledged by
Lender to a bank, other financing source or other person or entity.  Borrower
shall not assign its rights and interest hereunder without the prior written
consent of Lender, and any attempt by Borrower to assign without Lender’s prior
written consent is null and void.  Any assignment shall not release Borrower
from its obligations hereunder.  Applicable Law; Conflict Between
Documents.  This Note shall be governed by and construed under the laws of the
State of New York without regard to conflict of laws principles.  If the terms
of this Note should conflict with the terms of the Loan Agreement or the
Security Agreement, the terms of this Note shall control.  Jurisdiction and
Venue.  Borrower irrevocably agrees that any suit regarding this Note shall be
brought in the state or federal courts located in New York, New York and
Borrower submits to such jurisdiction.  Severability.  If any provision of this
Note shall be prohibited or invalid under applicable law, such provision shall
be ineffective but only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note or other such document.  Plural; Captions.  All references in this Note to
Borrower, person, document or other nouns of reference mean both the singular
and plural form, as the case may be, and the term “person” shall mean any
individual, person or entity.  The captions contained in this Note are inserted
for convenience only and shall not affect the meaning or interpretation of the
Note.  Binding Contract. Borrower by execution of and Lender by acceptance of
this Note agree that each party is bound to all terms and provisions of this
Note.  Fees and Taxes.  Borrower shall promptly pay all documentary, intangible
recordation and/or similar taxes on this transaction whether assessed at closing
or arising from time to time.
 
 
4

--------------------------------------------------------------------------------

 
 
WAIVER OF JURY TRIAL.  BORROWER AND LENDER ACKNOWLEDGE AND AGREE THAT (i) ANY
SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT OR INSTITUTED
BY LENDER OR BORROWER OR ANY SUCCESSOR OR ASSIGN OF LENDER OR BORROWER, ON OR
WITH RESPECT TO THIS NOTE OR ANY OTHER DOCUMENT OR THE DEALINGS OF THE PARTIES
WITH RESPECT HERETO, OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A
JURY AND EACH PARTY WAIVES THE RIGHT TO TRIAL BY JURY; (ii) EACH WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT, ACTION OR PROCEEDING,
ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES; AND (iii) THIS SECTION IS A SPECIFIC
AND MATERIAL ASPECT OF THIS NOTE AND LENDER WOULD NOT EXTEND CREDIT TO BORROWER
IF THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A PART OF THIS NOTE.
 
IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be executed.
 

 
ARTISANAL CHEESE, LLC
         
 
By:
/s/ Daniel W. Dowe      
Name: Daniel W. Dowe
     
Title: President
 

 
 
5